Citation Nr: 0833766	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  07-02 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his Wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The veteran had active duty service from August 1978 until 
August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Togus, Maine regional office (RO) of the Department of 
Veterans Affairs (VA) which granted the veteran's PTSD 
service connection claim and assigned a 30 percent initial 
disability rating.  

In a February 2008 rating decision, the RO increased the 
veteran's PTSD disability rating to 50 percent and granted it 
all the way back to date of claim.  The veteran has indicated 
he is not satisfied with the 50 percent evaluation, and thus 
the appeal continues.

At his March 2007 RO hearing, the veteran withdrew his 
asbestosis service-connection claim.  Therefore, that claim 
is no longer part of the appeal.


FINDINGS OF FACT

1.  For the period from November 19, 2004 until August 27, 
2007, the veteran's PTSD was manifested by mood and social 
impairments without deficiencies in the areas of family 
relations, judgment or thinking.

2. For the period after August 27, 2007, the veteran's PTSD 
was manifested by mood and social impairments without gross 
impairments in thought processes, communications or reality 
testing.


CONCLUSIONS OF LAW

1.  For the period from November 19, 2004 to August 27, 2007, 
the schedular criteria for a disability rating in excess of 
50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  The criteria for a 70 percent schedular rating, but not 
higher, for PTSD have been met since August 27, 2007.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 
38 U.S.C. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 
Vet. App. 128 (2008); see Hartman v. Nicholson, 483 F.3d 1311 
(Fed.Cir. 2007).  Where a claim has been substantiated after 
the enactment of the VCAA, the veteran bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.   The veteran is 
making no such prejudice claim in this case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records and VA 
treatment records have been obtained.  The veteran has been 
afforded a VA examination and a sufficient medical opinion 
has been obtained.

As neither the veteran nor his representative has indicated 
that there is any outstanding pertinent evidence that has not 
already been received, the Board may proceed with the 
consideration of the veteran's claim.

PTSD

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130 (2005).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

Factual Background

The record contains the veteran's VA mental health treatment 
records, including his in-patient substance abuse treatment 
records, dated between August 2004 and February 2007.

A November 2004 mental health treatment note assigned the 
veteran a GAF score of 45, but attributed his mental 
condition to a substance abuse mood disorder.  In January 
2005, a GAF score of 55 was assigned and the provider noted 
that the veteran's drinking and drug use were likely the 
cause of his difficulties.  A GAF score of 45 was assigned in 
February 2005 and the veteran's difficulties were attributed 
with his poly-substance abuse.

A March 2005 substance abuse in-patient hospitalization note 
described the veteran's 32 year substance abuse history and 
his five driving while intoxicated criminal charges.  He also 
reported serious suicidal thoughts within the previous month.  
An April 2005 substance abuse in-patient hospitalization 
discharge note indicated that the veteran had successfully 
completed treatment and was motivated to continue out-patient 
treatment.

A GAF score of 45 was assigned in August 2005 and attributed 
to the veteran's substance abuse.

A November 2006 VA mental health treatment note reflected the 
veteran's sleep difficulties, as he reported sleeping only 
four or five hours per night without medication, and 8 hours 
with medication.  His history of substance abuse was 
described and he reported drinking heavily up until 2005.  He 
reported being physically aggressive within the past 2 
months.  He denied suicidal ideations, hallucinations and 
panic attacks.  He presented with good hygiene and grooming 
and with moderate judgment and insight.  He reported 
ingesting second-hand cannabis smoke.  A GAF score of 55 was 
assigned.

A February 2007 mental health treatment note indicated the 
veteran's increased irritation and his statement that he 
recently broke some objects out of frustration.  His thought 
processes were reportedly clear and logical, his insight and 
judgment were moderate, and there was no evidence of 
psychosis present.  The psychiatrist noted that the veteran 
smelled of alcohol during his appointment and that he 
reported drinking the previous night.  She also noted that 
the veteran may have been minimizing his substance abuse.

At his March 2007 RO hearing, the veteran testified that he 
had difficulties sleeping and that his prescribed medications 
sometimes helped him sleep.  He reported spending most of his 
time in the basement and having few outside interests or 
activities.  He reported that he no longer drank or smoked 
marijuana, that his short-term memory was impaired, and that 
he had a lack of motivation.  He reported that he was not 
receiving social security disability.

The veteran described being increasingly agoraphobic, relayed 
that he spent most of his time in his basement, and that he 
experienced anxiety upon leaving his home in his August 2007 
VA compensation and pension examination.  He claimed to have 
not used alcohol in weeks and that his recent alcohol 
consumption had been substantially less than in previous 
years.  He also claimed to have not used cannabis in a few 
years.  He described a progressive deterioration in his 
capacity to function socially and in employment since 
service.  He reported unemployment for the past five years 
and that he had previously worked overnight as a hotel 
maintenance man for four years.  He reported some difficulty 
modulating anger which further discouraged him from leaving 
his home or driving.  He presented as anxious, with clear, 
cogent and well-organized thoughts.  His memory and 
concentration were within normal limits.  He denied suicidal 
or homicidal ideations, or hallucinations.  The veteran was 
not undergoing systematic outpatient treatment for his PTSD.

The examiner found that the veteran had experienced a 
functional decline since his August 2005 PTSD evaluation and 
diagnosed the veteran with severe PTSD.  A GAF score of 35 
was assigned based upon major impairment in work, family 
relations, socialization, and the veteran's inability to 
work.

The veteran testified at his July 2008 Board hearing that he 
saw a clinical psychologist every four or five weeks, that he 
left his home once or twice a week, and that he had mixed 
results from this therapy.  He testified that he lived with 
his father-in-law and wife and that the veteran briefly spoke 
with him approximately twice a day.  He reported leaving his 
last employment position in hotel maintenance following an 
argument with another man.

The veteran's wife testified that on the occasions when the 
veteran left the house unaccompanied, he only traveled a 
short distance to a store that she worked.  She described his 
memory difficulties, including that he had gotten lost if he 
left the house unaccompanied in the past and  that she had 
often gave the veteran a note when he left the house.  She 
also described his personal hygiene decline and his increased 
anger.  She had been married to the veteran for 11 years and 
had been in a romantic relationship with him for 23 years.

Analysis

The veteran contends that the severity of his disability 
entitles him to a disability evaluation of at least 70 
percent.

The veteran's PTSD symptoms remained consistent through 
August 27, 2007.  He had reported some sleep disturbances but 
indicated that his overall sleep had improved due to his 
prescription medication.  Hallucinations, and suicidal or 
homicidal ideations were not reported to be present.  His 
judgment and thinking were consistently reported to be 
intact.  A strong, long-term relationship and marriage with 
his wife was reported.  The veteran was unemployed and had 
not worked since approximately 2002.  No evidence was 
presented indicating that the veteran suffered from 
impairments in judgment, thinking or family relations.  His 
GAF scores were between 45 and 55 during this time period, 
with the three scores of 45 exclusively attributed to the 
veteran's substance abuse.  The November 2006 GAF score of 55 
attributable to his PTSD suggests no more than moderate 
impairment.  See, DSM IV.

The veteran's symptoms approximate the criteria for a 50 
percent evaluation, but no more, for this time period.  While 
all the criteria necessary for a 50 percent disability 
evaluation have not been met, the veteran's assigned GAF 
scores for his PTSD were in the moderate range.  The overall 
symptomatology most closely approximates that for a 50 
percent disability evaluation.

However, beginning on August 27, 2007, the veteran displayed 
significantly worsened symptomology.  He now reported rarely 
leaving his residence, self-isolation, difficulty controlling 
his anger, anxiety, impaired short-term memory and impaired 
hygiene.  Hallucinations and suicidal or homicidal ideations 
remained negative.  He presented with clear and well-
organized thought processes and he was able to communicate in 
an appropriate way.  He reported no longer using alcohol or 
other substances and remained unemployed.  His GAF score 
attributable to his PTSD was 35, suggesting serious 
impairment.  See, DSM IV.

The veteran's symptoms approximate the criteria for a 70 
percent evaluation, but no more, beginning on August 27, 
2007.  The veteran's assigned GAF scores suggest serious 
impairment and his overall symptomology more closely 
approximates that for a 70 percent disability evaluation.  A 
higher evaluation is not warranted because the records do not 
reflect gross impairment of thought processes or 
communications, persistent delusions or hallucinations, 
intermittent inability to perform activities of daily living, 
or other grossly inappropriate behavior.

Extraschedular Consideration

The Board has also considered entitlement to an 
extraschedular evaluation but application of extraschedular 
provisions are not warranted in this case.  38 C.F.R. 
§ 3.321(b).  There is no objective evidence that the 
veteran's service connected disability presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  There have been no reported 
periods of hospitalization attributable to PTSD since the 
filing of this claim.  Moreover, the veteran has been 
voluntarily unemployed since 2002 and there is no indication 
that the veteran's PTSD has caused any marked interference 
with employment.  In the absence of exceptional factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).  



	(CONTINUED ON NEXT PAGE)




ORDER

1.  Entitlement to an initial rating evaluation in excess of 
50 percent for PTSD from November 19, 2004, through August 
27, 2007, is denied.

2.  Entitlement to a 70 percent rating evaluation, but no 
more, for PTSD effective August 27, 2007, is granted.




____________________________________________
Alexandra Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


